UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4278


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHRISTOPHER LAMAR CRAWLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:13-cr-00206-NCT-1)


Submitted:   September 25, 2014            Decided:   October 7, 2014


Before KING, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Timothy Nicholas Matkins, Special Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Lamar Crawley appeals from his conviction

and 120-month sentence imposed pursuant to his guilty plea to

possession    of     a    firearm    by   a       convicted      felon.       On    appeal,

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), concluding that there are no meritorious issues

for appeal but questioning whether Crawley’s sentence is “too

much.”   Neither Crawley nor the Government has filed a brief.

After a careful review of the record, we affirm.

            Crawley        avers     that         his    sentence      is     too     long,

especially given that he is currently serving a related state

sentence that might not be run concurrently. *                     The district court

must consider the substantive reasonableness of the sentence,

“tak[ing]     into       account    the   totality         of    the   circumstances.”

Gall v. United States, 552 U.S. 38, 51 (2007).                              The sentence

imposed must be “sufficient, but not greater than necessary,” to

satisfy the purposes of sentencing.                     18 U.S.C. § 3553(a) (2012).

If the sentence imposed is within the appropriate Guidelines

range,   we    consider        it    presumptively              reasonable.         United

States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008).                                  The

presumption may be rebutted by a showing “that the sentence is


     *
       Counsel states that Crawley is due to be released from
state custody on July 1, 2015.



                                              2
unreasonable         when    measured        against     the    §    3553(a)        factors.”

United    States      v.    Montes-Pineda,         445   F.3d       375,    379    (4th   Cir.

2006) (internal quotation marks omitted).

               Here, the district court imposed a sentence within the

applicable Guidelines range, and it is, thus, deemed by this

court to be presumptively reasonable.                     See Abu Ali, 528 F.3d at

261.     Crawley has not rebutted that presumption on appeal, and

the    record    provides         no   support     for    such       a     rebuttal.        The

after-imposed state sentence and the district court’s failure to

anticipate      it    do    not    render      Crawley’s       sentence      unreasonable.

See Setser v. United States, 132 S. Ct. 1463, 1472-73 (2012).

Thus,    the    district      court         committed    no    substantive          error    in

imposing Crawley’s sentence, and the court did not abuse its

discretion in imposing the 120-month sentence.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.         Accordingly,           we    affirm      Crawley’s         conviction       and

sentence.       This court requires that counsel inform his client,

in writing, of his right to petition the Supreme Court of the

United States for further review.                  If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                         Counsel’s motion must

state that a copy thereof was served on the client.                               We dispense

                                               3
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     4